 
 
I 
108th CONGRESS
2d Session
H. R. 4934 
IN THE HOUSE OF REPRESENTATIVES 
 
July 22, 2004 
Mr. Dicks (for himself, Mr. Smith of Washington, and Mr. Inslee) introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To direct the Secretary of the Interior to take certain tribally-owned reservation land into trust for the Puyallup Tribe. 
 
 
1.FindingsCongress finds as follows: 
(1)Congress supports the goals of Indian self-determination and economic development. 
(2)Congress supports the efforts of Indian tribes to promote their economic development efforts, wherever possible, in cooperation with State and local governments and others. 
(3)The Puyallup tribe, a signatory to the 1854 Treaty of Medicine Creek, has a reservation in Washington State. 
(4)The Puyallup tribe, which operates gaming facilities pursuant to a compact with the State of Washington, is a significant source of jobs in the area of Tacoma, Washington. 
(5)The Port of Tacoma is an independent, municipal corporation that operates under State enabling legislation. 
(6)The Port of Tacoma is also a significant source of jobs in the area of Tacoma, Washington. 
(7)The Port of Tacoma is in the process of expanding its operations to provide greater economic opportunities for the City of Tacoma, Pierce County, and the State of Washington. 
(8)The Port of Tacoma’s expansion requires the closure of the primary access road for one of the Puyallup tribe’s gaming operations. Without this access road, the Puyallup tribe’s gaming facility will no longer be economically viable at its current location. To avoid economic dislocation, including for the employees of the current facility, the Puyallup tribe has identified land on the Puyallup Reservation that would provide a suitable substitute location for its gaming facility. 
(9)The Puyallup tribe, as a result of the Port of Tacoma’s road closure, seeks to have certain land taken into trust within its reservation. 
(10)The Puyallup tribe has worked closely and cooperatively with all affected entities, and the State of Washington, Pierce County, the City of Tacoma, the City of Fife, and the Port of Tacoma all support the Puyallup tribe in connection with this trust land acquisition.  
2.Trust land acquisitionThe Secretary shall accept the conveyance of and take into trust for the benefit of the Puyallup Tribe the following land located within the Puyallup Reservation: 
(1)Approximately 10.5 acres in Fife, Washington, consisting of the following parcels: Tax parcel number 0420076005 described as follows: LOT A OF DBLR 95-08-15-0496 DESC AS BEG AT NE COR OF L 1 OF S P 89-08-08-0412 TH S ALG W MAR OF 58TH AVE E 550.08 FT TO N MAR OF FIFE I-5 OFFRAMP TH S 87 DEG 37 MIN 15 SEC W 175.32 FT TH N 86 DEG 40 MIN 15 SEC W 150.7 FT TH N 03 DEG 19 MIN 45 SEC E 15 FT TH ALG C TO R CENTER BEARS N 03 DEG 19 MIN 45 SEC E 319.3 FT DIST THRU CENTRL ANGLE OF 26 DEG 01 MIN 10 SEC ARC DIST OF 145 FT TH N 29 DEG 20 MIN 53 SEC E 15 FT TH N 60 DEG 39 MIN 07 SEC W 12 FT TH S 31 DEG 32 MIN 17 SEC W 4.76 FT TH NWLY ALG C TO R CENTER BEARS N 31 DEG 36 MIN 19 SEC E 309.3 FT DIST THRU CENTRAL ANGLE OF 06 DEG 11 MIN 11 SEC ARC DIST OF 33.4 FT TH N 52 DEG 12 MIN 30 SEC W 103.2 FT TH N 00 DEG 25 MIN 25 SEC E 77.11 FT TH S 89 DEG 53 MIN 30 SEC E 193.43 FT TH N 00 DEG 25 MIN 25 SEC E 320 FT TO S MAR OF PAC HWY TH E ALG SD MAR 385 FT TO POB TOG/W EASE & RESTR OF REC OUT OF 04-20-06-3-102 & 2-116 SEG B0368JU 11/19/90BO DC5/20/96JUTax parcel number 0420076006 described as follows: LOT B OF DBLR 95-08-15-0496 DESC AS BEG AT NE COR OF L 2 OF S P 89-08-02-0412 TH S 00 DEG 25 MIN 25 SEC W 320 FT TH N 89 DEG 53 MIN 30 SEC W 193.43 FT TH S 00 DEG 25 MIN 25 SEC W 77.11 FT TH S 52 DEG 12 MIN 30 SEC E 103.2 FT TH SELY ALG C TO L CENTER BEARS N 37 DEG 47 MIN 30 SEC E 309.3 FT DIST THRU CENTRAL ANGLE OF 06 DEG 11 MIN 11 SEC ARC DIST OF 33.4 FT TH N 31 DEG 32 MIN 17 SEC E 4.76 FT TH S 60 DEG 39 MIN 07 SEC E 12 FT TH S 29 DEG 20 MIN 53 SEC W 15 FT TO NLY MAR OF FIFE I-5 OFFRAMP TH NWLY ALG C TO R CENTER BEARS N 29 DEG 20 MIN 53 SEC E 319.3 FT DIST THRU CENTRAL ANGLE OF 47.05 FT TH N 52 DEG 12 MIN 30 SEC W 108.15 FT TH N 00 DEG 25 MIN 25 SEC E 402 FT TO S MAR OF PACIFIC HWY TH E ALG SD MAR 203.43 FT TO POB TOG/W EASE & RESTRICTIONS OF REC OUT OF 04-20-06-3-102 SEG B0368JU 11/19/90BO DC5/20/96JUTax parcel number 0420076007 described as follows: L 3 OF S P 89-08-02-0412 TOG/W EASE & RESTRICTIONS OF REC OUT OF 04-20-06-3-102 & 2-116 SEG B0368JU 11/19/90BOTax parcel number 0420076008 described as follows: Section 07 Township 20 Range 04 Quarter 23 : L 4 OF S P 89-08-02-0412 EXC THAT POR CYD TO STATE OF WASH PER ETN 842928 TOG/W FOLL DESC PROP COM AT HES AL26 6+38.0 POT ON AL26 LI SURVEY OF SR 5 TAC TO KING CTY LI TH S 88 DEG 54 MIN 30 SEC E 95 FT TO POB TH S 01 DEG 05 MIN 30 SEC W 87.4 FT TH WLY TO A PT OPP HES AL26 5+50.6 POT ON SD AL26 LI SURVEY & 75 FT ELY THEREFROM TH NWLY TO A PT OPP AL26 5+80.6 ON SD LI SURVEY & 55 FT ELY THEREFROM TH NLY PAR/W SD LI SURVEY TO N LI OF GOVT LOT 1 TH N 88 DEG 54 MIN 30 SEC E TO POB TOG/W EASE & RESTR OF REC OUT OF 04-20-06-3-102 8JU SEG B-0368JU 11-19-90BO DC9967JU02-11-94CL  
(2)An area of up to approximately 20 acres located within the Puyallup Indian Reservation in Tacoma, Washington, and abutting other trust land of the Puyallup tribe consisting of the following parcels: Any of the lots acquired by the Puyallup tribe located in Blocks 7846, 7850, 7945, 7946, 7949, 7950, 8045, or 8049 in the Indian Addition to the City of Tacoma. 
 
